


--------------------------------------------------------------------------------

Exhibit 10.19

CARMAX, INC.
NOTICE OF RESTRICTED STOCK GRANT


[Date]


%%FIRST_NAME%-% %%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%CITY%-% , %%STATE%-%  %%ZIPCODE%-%


Dear %%FIRST_NAME%-% %%LAST_NAME%-%
The Board of Directors of CarMax, Inc. (the “Company”) wants to provide you with
an opportunity to share in the success of our Company.  Accordingly, I am
pleased to inform you that, as of %%OPTION_DATE%_% (the “Grant Date”), the
Compensation and Personnel Committee of the Board of Directors of the Company
(the “Committee”) exercised its authority pursuant to the CarMax, Inc. 2002
Stock Incentive Plan, as amended and restated (the “Plan”) and granted you
shares of the common stock of CarMax, Inc. (the “Restricted Shares”) as set
forth herein.


The Restricted Shares are subject to the provisions of the Plan.  The Committee
administers the Plan.  The terms of the Plan are incorporated into this Notice
of Restricted Stock Grant (the “Notice of Grant”) and in the case of any
conflict between the Plan and this Notice of Grant, the terms of the Plan shall
control.  All capitalized terms not defined herein shall have the meaning given
to them in the Plan.  Please refer to the Plan for certain conditions not set
forth in this Notice of Grant.  Additionally, a copy of a Prospectus for the
Plan, which describes material terms of the Plan, can be found on The CarMax
Way.  Copies of the Prospectus, the Plan and the Company’s annual report to
shareholders on Form 10-K for fiscal year 20__ are available from the Company’s
corporate secretary at (804) 747-0422.
 



 Number of Restricted Shares:     %%TOTAL_SHARES_GRANTED%-%

 
 
Vesting of Restricted Shares


Except as otherwise provided in this Notice of Grant, the Restricted Shares will
vest and become nonforfeitable on %%VEST_DATE_PERIOD1%-% (the “Vesting Date”)
provided you continue to be employed by the Company from the Grant Date until
the Vesting Date.


Restrictions on Transferability of Restricted Shares


Prior to the Vesting Date, the Restricted Shares that are not yet vested are not
transferable by you by means of sale, assignment, exchange, pledge or
otherwise.  The Restricted Shares shall be registered on the Company’s books in
your name as of the date hereof.  In the event stock certificates are issued,
custody of such stock certificates shall be retained by the Company so long as
the Restricted Shares are not vested.  As soon as practicable after the
Restricted Shares become vested, the Company will deliver to you the stock
certificate for such shares.  Upon receipt of such stock certificate you will be
free to hold or dispose of the shares represented by such certificate subject to
(1) the general conditions and procedures provided in the Plan and this Notice
of Grant and (2) the applicable restrictions and procedures of federal and state
securities laws.


This Notice of Grant grants the Company a power of attorney, coupled with an
interest, to administer the Restricted Shares in accordance with the terms
herein.  If requested by the Company, you shall deliver to the Company a
separate stock power, endorsed in blank, with respect to the Restricted
Shares.  By accepting this grant of Restricted Shares you agree that the Company
may use such power of attorney to cancel any Restricted Shares that do not
become vested.

 
 

--------------------------------------------------------------------------------

 

Shareholder Rights


Prior to the Vesting Date, you shall, subject to the restrictions of the Plan
and this Notice of Grant, have all rights of a shareholder with respect to the
Restricted Shares awarded hereunder, including the right to receive dividends,
if any, warrants and rights and to vote the shares.


Tax Withholding


On the Vesting Date you will have taxable income equal to the market value of
the shares on that date.  You will be required to reimburse the Company for the
amount of taxes required by any government to be withheld or otherwise deducted
and paid with respect to the vesting of the Restricted Shares (“Tax
Withholdings”).  You must satisfy this obligation by remitting a cash payment to
the Company or by making other arrangements satisfactory to the Company and
permitted by the Plan. In order to reimburse the Company for any Tax
Withholdings, the Company shall have the right to retain and withhold from any
award of the Restricted Shares, the number of Restricted Shares, having a market
value not less than the amount of such taxes, and cancel in whole or in part any
such shares so withheld. The Company shall also have the unrestricted right to
withhold, from any other cash amounts due (or to become due) from the Company to
you, including from your wages or commissions, an amount equal to any Tax
Withholdings.


Forfeiture of Restricted Shares


Your Restricted Shares shall be forfeited upon the earliest to occur prior to
the Vesting Date of the following:


1.  
Termination of Employment by the Company. Upon termination of your employment
with the Company by the Company for any reason, other than death, disability or
retirement, your unvested Restricted Shares will be immediately forfeited.



2.  
Resignation; Leave.  In the event that you resign your employment with the
Company, any Restricted Shares that have not vested by your resignation date
will be forfeited on your resignation date.  Employees on authorized leave will
not be considered as having terminated merely by reason of the leave; however,
in the event you are on leave on the Vesting Date, your Restricted Shares shall
not vest until you return to full-time employment.



Death, Disability or Retirement


If your employment by the Company terminates because you die, become disabled or
retire (in accordance with retirement eligibility provisions of the Company’s
retirement plan) all Restricted Shares covered by this Notice of Grant will
become immediately vested and nonforfeitable, effective as of the date of the
termination of your employment.


Change of Control


Notwithstanding anything to the contrary herein, in the event of a Change of
Control, all unvested Restricted Shares granted hereunder shall immediately
vest.


Change of Capital Structure


If the number of outstanding shares of the Company’s common stock is increased
or decreased as a result of a stock dividend, stock split, subdivision or
consolidation of shares, or other similar change in capitalization, the number
of Restricted Shares covered by this Notice of Grant will automatically be
adjusted, as provided in the Plan and as the Committee shall determine to be
equitably required so as to preserve the value of the Restricted Shares that
existed immediately

 
 

--------------------------------------------------------------------------------

 

before the change; provided, however, that the Company will not be required to
issue any fractional shares as a result of such adjustment.


By accepting this grant on-line, this Notice of Grant, together with the Plan,
will become an agreement between you and the Company that is governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Virginia.  By accepting this online agreement, you agree that you are in
compliance with, and will abide by, the Company’s “Policy Against Insider
Trading – Associates” which can be found on The CarMax Way.




Sincerely,






[Name, Title]






Signature
 

 %%FIRST_NAME%-%%%LAST_NAME%-%   %%EMPLOYEE_IDENTIFIER%-%
 
________________________________________________
 
___________________________________________________
 Printed Name  Employee ID Number

 
                                                                                            




